Exhibit 10.17

 

JOHN DEERE

 

ERISA SUPPLEMENTARY PENSION BENEFIT PLAN

 

 

AS AMENDED AND RESTATED EFFECTIVE:   1 NOVEMBER 1992

 

AS AMENDED 8 DECEMBER 1993:  EFFECTIVE 1 JULY 1993

 

AS AMENDED:  7 DECEMBER 1994

 

AS AMENDED MAY 1995 - EFFECTIVE 1 JANUARY 1995

 

AS AMENDED 4 DECEMBER 1996 - EFFECTIVE 1 JANUARY 1997

 

AS AMENDED 26 MAY 1999 – EFFECTIVE 26 MAY 1999

 

AS AMENDED 19 JULY 1999 – EFFECTIVE 1 JULY 1999

 

AS AMENDED 12 JANUARY 2000 - EFFECTIVE 1 JANUARY 2000

 

AS AMENDED 31 July 2000-EFFECTIVE 1 January 2000

 

AMENDED: 29 JANUARY 2002 - EFFECTIVE: 1 JANUARY 2002

 

 

121

--------------------------------------------------------------------------------


 

JOHN DEERE

 

ERISA SUPPLEMENTARY PENSION BENEFIT PLAN

 

TABLE OF CONTENTS

 

Article

 

 

Page

 

 

I.

ESTABLISHMENT, PURPOSE AND CONSTRUCTION

 

 

 

 

1.1

Establishment

123

 

1.2

Purpose

123

 

1.3

Effective Date and Plan Year

123

 

1.4

Application of Plan

124

 

1.5

Construction

124

 

 

 

II.

PARTICIPATION

 

 

 

 

 

2.1

Eligibility to Participate

125

 

2.2

Effect of Transfer

125

 

 

 

III.

SUPPLEMENTARY BENEFITS

 

 

 

 

 

3.1

Eligibility for Benefit

126

 

3.2

Amount of Benefit

126

 

3.3

Form of Payment and Commencement Date

126

 

3.4

Death Prior to Receipt of Lump Sum

127

 

3.5

Qualified Domestic Relations Order

127

 

 

 

IV.

ADMINISTRATION OF PLAN

 

 

 

 

 

4.1

Administration

128

 

4.2

Amendment, Modification or Termination

128

 

 

 

V.

MISCELLANEOUS

 

 

 

 

 

5.1

Employment Rights

130

 

5.2

Applicable Law

130

 

5.3

Non-Alienation

130

 

5.4

Withholding of Taxes

130

 

5.5

Funding and Rights Against Assets

130

 

5.6

Effect on Other Benefit Plans

130

 

 

122

--------------------------------------------------------------------------------


 

JOHN DEERE ERISA SUPPLEMENTARY

PENSION BENEFIT PLAN

 

(AS AMENDED AND RESTATED EFFECTIVE 1 November 1992)

 

Article I.  Establishment, Purpose and Construction

 

1.1                                 Establishment.  Effective 1 November 1985,
Deere & Company established the John Deere Supplementary Pension Benefit Plan
(the “Former Plan”) for the benefit of the salaried employees on its United
States payroll and the salaried employees of its United States subsidiaries or
affiliates that chose to adopt the John Deere Pension Plan for Salaried
Employees (“Salaried Pension Plan”).  Deere & Company and its United States
subsidiaries and affiliates that have adopted the Salaried Pension Plan (jointly
the “Company”) are also deemed to have adopted the Former Plan.  The Company
amended and restated the Former Plan, and divided it into two separate plans,
effective 1 November 1992. This John Deere ERISA Supplementary Pension Benefit
Plan (the “Plan”) is one of the two plans which replaced the Former Plan.

 

1.2                                 Purpose.  The Company maintains a defined
benefit pension plan, known as the Salaried Pension Plan, which is intended to
be a qualified defined benefit pension plan which meets the requirements of
section 401(a) of the Internal Revenue Code of 1986 (“Code”).  Section 415 of
the Code limits the benefit which may be paid under a qualified defined benefit
pension plan.  This Plan is intended to provide benefits which, when combined
with the benefit actually payable under the Salaried Pension Plan, are
reasonably comparable to the benefits which participants in the Salaried Pension
Plan would have received under such plan if there were no limitations imposed by
section 415 of the Code.  This Plan is intended to qualify as an unfunded
“excess benefit plan,” as defined in section 3(36) of the Employee Retirement
Income Security Act of 1974 (“ERISA”).

 

1.3                                 Effective Date and Plan Year.  This Plan
shall be effective 1 November 1992.  Participants in the Former Plan who were
receiving benefits under the Former Plan as of 31 October 1992, and who are
eligible employees as defined in section 2.1 below, shall receive the same
benefit payments under this Plan as they were receiving under the Former Plan as
of 31 October 1992.  Participants in the Former Plan who were not receiving
benefits as of 31 October 1992, and

 

 

123

--------------------------------------------------------------------------------


 

who are eligible employees as defined in section 2.1 below, shall have no
further rights under the Former Plan, but shall be entitled to supplementary
pension benefits, if any, only under the terms of this Plan.  The Plan Year
shall be the twelve-month period beginning on 1 November of each year and ending
on 31 October of the following year.

 

1.4                                 Application of Plan.  The terms of this Plan
are applicable only to eligible employees as described in Section 2.1 below who
(i) become eligible to receive benefit payments hereunder on or after 1
November 1992, or (ii) were receiving benefit payments under the Former Plan as
of 31 October 1992.

 

1.5                                 Construction.  Unless the context clearly
indicates otherwise or unless specifically defined herein, all operative terms
used in this Plan shall have the meanings specified in the Salaried Pension
Plan, and words in the masculine gender shall be deemed to include the feminine
and neuter genders and the singular shall be deemed to include the plural and
vice versa.

 

124

--------------------------------------------------------------------------------


 

Article II.  Participation

 

2.1                                 Eligibility to Participate.  Any employee
participating in the Salaried Pension Plan (or a surviving spouse of such
employee) whose retirement benefit upon termination from employment or death
under such plan is reduced by application of Article I, Section 14, of the
Salaried Pension Plan (or any other provision of the Salaried Pension Plan which
limits benefits under such plan as required by Section 415 of the Code) and who
is not a participant in the John Deere Senior Supplementary Pension Benefit Plan
shall be eligible to participate in this Plan.

 

2.2                                 Effect of Transfer.  Any employee who is a
participant in this Plan and who becomes eligible to participate in the John
Deere Senior Supplementary Pension Benefit Plan shall cease to be a participant
in this Plan upon becoming a participant in the John Deere Senior Supplementary
Pension Benefit Plan.

 

125

--------------------------------------------------------------------------------


 

Article III.  Supplementary Benefits

 

3.1                                 Eligibility for Benefit.  An eligible
employee shall be entitled to a benefit under this Plan in the event that such
eligible employee’s employment with the Company terminates by reason of death or
retirement, including deferred vested retirement, under the terms of the
Salaried Pension Plan.

 

3.2                                 Amount of Benefit.  The amount of the
supplementary benefit payable under this Plan shall be the amount by which
(A) exceeds (B) where:

 

(A)            equals the amount of an employee’s monthly pension benefit or
survivor benefit payable under the terms of the Salaried Pension Plan as in
effect on the date of the employee’s termination, retirement or death, but
determined without regard to any limitation on such benefit imposed in order to
comply with the limitation on benefits contained in section 415 of the Code; and

 

(B)              equals such employee’s actual monthly pension benefit or
survivor benefit payable under the Salaried Pension Plan as in effect on the
date of such employee’s termination, retirement or death.

 

The determinations of the amount of (A) and (B) above shall be made using a
straight life annuity form.

 

3.3                                 Form of Payment and Commencement Date. The
supplementary benefit payable under this Plan shall be payable in the same
manner and form as the benefit paid to or with respect to an employee under the
Salaried Pension Plan, and shall automatically commence on or about the same
date as payments under the Salaried Pension Plan.  Such benefits payable under
this Plan shall continue as long as benefits are payable under the Salaried
Pension Plan,

 

Alternatively, the participant may elect to receive a lump sum payment for all
or a portion (in 10% increments from 10% to 90%) of the Retirement benefits
payable under this Plan including the 55% joint and survivor annuity equal to
11% of the supplementary benefit payable, adjusted for service accrued through
30 June 1993, or 31 December 1993 in the case of employees of John Deere Credit
Company, John Deere Health Care, Inc., or John Deere Insurance Group.  Written
notice of the participant’s election to receive a lump sum payment shall be
irrevocable, and must be received by the Company within the twelve (12) months
prior to payment, but in no event subsequent to the participant’s date of
retirement.  The lump sum payment shall be made to participant twelve (12)
months after receipt of notice by the Company but in no event prior to the
participant’s retirement.

 

126

--------------------------------------------------------------------------------


 

Effective beginning 1 January 2002 and threrafter, the lump sum will be
calculated using an interest rate assumption equal to the average yield in
September of the preceding Plan Year on 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon a fixed blend of 50% male mortality rates and 50% female
mortality rates from the Group Annuity Reserving Table (“GAR”), as set forth in
Revenue Ruling  2001-62, in effect at the beginning of the plan year in which
payment is made.  The age used in the calculation will be the age of the
Participant or, in the case of Participant’s death, the surviving spouse’s age
on the date payment is made.

 

3.4                                 Death Prior to Receipt of Lump Sum

 

If an active Participant or a Participant on Permanent and Total Disability dies
after receipt of notice by the company pursuant to Section 3.3 of Participant’s
irrevocable election to receive a lump sum payment, but before the expiration of
twelve (12) months after receipt by the company of such election, a Surviving
Spouse of the Participant who is eligible for a survivor benefit under the
Qualified Retirement Plan will receive a lump sum survivor’s benefit under this
Plan.  The 55% surviving spouse lump sum benefit will be payable no earlier than
twelve (12) months following receipt of notice by the company of the deceased
Participant’s irrevocable election but not before the first day of the month
following eligibility for a surviving spouse benefit under the Qualified
Retirement Plan.

 

If a retired Participant or a Participant on Permanent and Total Disability
subsequently retires under Normal Retirement and dies after receipt of notice by
the company pursuant to Section 3.3 of Participant’s irrevocable election to
receive a lump sum payment, but before the expiration of twelve (12) months
after receipt by the Company of such election, a Surviving Spouse of the
Participant who is eligible for a survivor benefit under the Qualified
Retirement Plan will receive the Participant’s full lump sum benefit under
Section 3.3 of this Plan.  In the event the retired Participant is unmarried at
the date of death or the Surviving Spouse of the deceased Participant is not
eligible for survivor benefits under the Qualified Retirement Plan, the
Participant’s full lump sum benefit will be paid to the deceased Participant’s
estate.  The lump sum benefit will be payable no earlier than twelve (12) months
following receipt of notice by the Company of the deceased Participant’s
irrevocable election.

 

3.5                                 Qualified Domestic Relations Order

 

Distribution is prohibited under the Plan prior to the Participant’s retirement
and, in the event of a Qualified Domestic Relations Order, the Alternate Payee
must take distribution as a single lump sum payment within 180 days following
the Participant’s retirement under the Plan.

 

127

--------------------------------------------------------------------------------


 

Article IV.  Administration of Plan

 

4.1                                 Administration.  This Plan shall be
administered by the Company (the “Administrator”). The Administrator shall have
the power to construe and interpret this Plan, decide questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder. 
All determinations of the Administrator shall be final, binding and conclusive
on all persons.

 

4.2                                 Amendment, Modification or Termination.  The
Board of Directors of the Company, or, the Pension Plan Oversight Committee of
the Board may at any time amend or modify this Plan in their sole discretion. 
In addition, the Deere & Company Compensation Committee shall have the authority
to approve all amendments or modifications that:

 

a.                                       in the Compensation Committee’s
judgment are procedural, technical or administrative, but do not result in
changes in the control and management of the Plan assets; or

 

b.                                      in the Compensation Committee’s judgment
are necessary or advisable to comply with any changes in the laws or regulations
applicable to the Plan; or

 

c.                                       in the Compensation Committee’s
judgment are necessary or advisable to implement provisions conforming to a
collective bargaining agreement which has been approved by the Board of
Directors; or

 

d.                                      in the Compensation Committee’s judgment
will not result in changes to benefit levels exceeding $5 million dollars per
amendment or modification during the first full fiscal year that such changes
are effective for the Plan; or

 

e.                                       are the subject of a specific
delegation of authority from the Board of Directors.

 

Provided, however, that this Plan shall not be amended or modified so as to
reduce or diminish the benefit then currently being paid to any employee or
surviving spouse of any former employee without such person’s consent.  The
power to terminate this Plan shall be reserved to the Board of Directors of
Deere & Company.  The procedure for amendment or modification of the Plan by
either the Board of Directors, or, to the extent so authorized, the Pension Plan
Oversight Committee, as the case may be, shall consist of:  the lawful adoption
of a written amendment or modification to the Plan by majority vote at a validly
held meeting or by unanimous written consent, followed by the filing of such
duly adopted amendment or modification by the Secretary with the official
records of

 

128

--------------------------------------------------------------------------------


 

the Company.  If a subsidiary or affiliate of Deere & Company that has adopted
this Plan ceases to be a subsidiary or affiliate, the participation in this Plan
by the employees of such subsidiary or affiliate shall terminate, and no
employees of such former affiliate or subsidiary shall accrue or be entitled to
a benefit under this Plan on and after the date such company ceases to be a
subsidiary or affiliate of Deere & Company (other than former employees who were
receiving benefit payments as of such date).

 

129

--------------------------------------------------------------------------------


 

Article V.  Miscellaneous

 

5.1                                 Employment Rights.  Nothing under this Plan
shall be construed to give any employee the right to continue in employment with
the Company or to any benefits not specifically provided herein.

 

5.2                                 Applicable Law.  This Plan, to the extent it
is not exempt therefrom, shall be governed and construed in accordance with the
applicable provisions of ERISA.  To the extent not governed by ERISA, this Plan
shall be governed and construed in accordance with the laws of the State of
Illinois, exclusive of conflict laws.

 

5.3                                 Non-Alienation.  Except as provided in
Article VIII, Section 8 of the John Deere Pension Plan for Salaried Employees no
right or benefit under this Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be null and
void.  No right or benefit under this Plan shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the person entitled to
such benefits except for such claims as may be made by the Company.

 

5.4                                 Withholding of Taxes.  The Company, or its
designee, may withhold from any payment of benefits under this Plan any income,
employment or other taxes required to be withheld, including any taxes for which
the Company or its designee may be liable with respect to the payment of such
benefits.

 

5.5                                 Funding and Rights Against Assets.  The
Company shall make all payments due under the Plan in cash from its general
assets and benefits payable under the Plan shall not be funded through the use
of a trust, insurance contracts or otherwise.  All expenses of administering
this Plan shall also be borne by the Company.  Neither participating employees,
nor their surviving spouses, shall have any interest whatsoever in any specific
assets of the Company on account of any benefits payable under this Plan and
their rights to receive such benefits shall be no greater than the rights of any
other unsecured creditor of the Company.

 

5.6                                 Effect on Other Benefit Plans.  Amounts
credited or payable under this Plan shall not be considered compensation for
purposes of any qualified retirement plan maintained by the Company.  The
treatment of such amounts under any other plan of the Company shall be
determined under the provisions of such Plan.

 

130

--------------------------------------------------------------------------------


 

The John Deere ERISA Supplementary Pension Benefit Plan, amended and restated as
of 1 November 1992, with amendments through 1 January 2002 is further amended,
effective as of the dates indicated, by adding the following Article VI
immediately following Article V thereof.

 

“Article VI.  409A Amendments

 

Notwithstanding anything in the Plan to the contrary, effective as of the dates
indicated, the Plan is amended as set forth in this Article VI in order to avoid
adverse or unintended tax consequences to Participants under Section 409A of the
Code and the applicable rules and regulations thereunder (“Section 409A”).  The
provisions of this Article VI shall apply to that portion of a Participant’s
benefit that is not both earned and vested under the Plan as of 31 December 2004
(the “409A Benefit”) and shall supersede the other provisions of the Plan to the
extent necessary to eliminate inconsistencies between this Article VI and such
other provisions.  References to Sections are references to sections in the
Plan, unless otherwise provided.

 

6.1.                              Distribution Elections.

 

(a)                                  Retirement Eligible and Separated in 2006. 
Effective as of 1 December 2005, a Participant who is or will be retirement
eligible as provided under the terms of the John Deere Pension Plan for Salaried
Employees (“Retirement Eligible”) as of 31 December 2006 shall be permitted to
irrevocably elect to receive payment of his 409A Benefit in the form of an
annuity or a single lump sum; provided that such Participant (i) makes such
election by 31 December 2005 in accordance with procedures established by the
Company and (ii) incurs a separation from service as defined under Section 409A
(“Separation from Service”) on or after 1 December 2005 and on or before 31
December 2006.  Payment of the 409A Benefit pursuant to this
Section 6.1(a) shall be paid or commence to be paid six months and one day after
the Participant’s Separation from Service.

 

(b)                                 Retirement Eligible and Separated in 2005. 
Effective as of 1 January 2005, a Participant who incurs a Separation from
Service in calendar year 2005 shall be permitted to irrevocably elect to receive
payment of his 409A Benefit in the form of an annuity or a single lump sum;
provided that the Participant makes such election in accordance with procedures
established by the Company and by no later than 31 December 2005.  Payment of
the 409A Benefit pursuant to this Section 6.1(b) shall (A) if paid in the form
of an annuity, commence to be paid upon the Participant’s Separation from
Service, or (B) if paid in the form of a single lump sum, be paid upon the
Participant’s Separation from Service.

 

131

--------------------------------------------------------------------------------


 

(c)                                  Form of Annuity.

 

(i)            Effective as 1 January 2005, the 409A Benefit of a Participant
who is Retirement Eligible as described in Section 6.1(a) or Section 6.1(b) may
be paid in the form of a single life annuity or a joint and survivor annuity;
provided, however, that if a Participant elects an annuity under the Plan, such
Participant shall receive the same form of annuity as elected by the Participant
prior to his Separation from Service under the John Deere Pension Plan for
Salaried Employees, without regard to the social security level income option.

 

(ii)           Effective as of 1 January 2006, the 409A Benefit of a Participant
who elects an annuity pursuant to Section 6.1(a), but who fails to elect a form
of annuity under the John Deere Pension Plan for Salaried Employees prior to his
Separation from Service, shall receive a single life annuity.

 

(d)                                 All Other Participants; Default Form of
Payment.

 

(i)            The  409A Benefit of a Participant who incurs a Separation from
Service on or after 1 January 2006 and is not described in Section 6.1(a),
6.1(b) or Section 6.2 shall be distributed in the form of a single lump sum
payment six months and one day after the Participant’s Separation from Service,
regardless of any prior election.

 

(ii)           Effective as of 1 January 2006, the 409A Benefit of a Participant
described in Section 6.1(a) who fails to make an election pursuant to
Section 6.1(a) shall receive his Benefit in the form and at the time specified
in Section 6.1(d)(i).

 

6.2.                              Death.  Effective as of 1 January 2006, the
409A Benefit of any Participant who dies (i) prior to his Separation from
Service or (ii) while on Long-Term Disability shall be paid as soon as
administratively feasible to the Surviving Spouse (if any) of such Participant
in the form of a single lump sum.

 

6.3.                              Disability.  Effective as of 1 January 2006, a
Participant on Long Term Disability shall receive a distribution of his 409A
Benefit in a single lump sum on his 65th

 

132

--------------------------------------------------------------------------------


 

birthday.

 

6.4                                 Additional Requirements of Section 409A. 
Notwithstanding anything in this Article 6 to the contrary, effective as of 1
January 2005 (unless otherwise provided):

 

(a)                                  Timing of Distributions.  Distribution of a
Participant’s 409A Benefit shall be made as soon as administratively feasible
after the date set forth in this Article 6 applicable to such distribution, and,
effective as of 1 October 2005, no later than the time required by Section 409A.

 

(b)                                 Timing of Elections.  Except as otherwise
provided in Section 6.4(c), to the extent that any Participant makes a payment
election on or prior to 31 December 2005 with respect to all or a portion of his
409A Benefit (to the extent previously deferred), such election shall be
permitted and deemed to be pursuant to Q&A 19(c) of Notice 2005-1 promulgated by
the U.S. Treasury Department and the Internal Revenue Service.

 

(c)                                  Termination of Participation.  To the
extent that any Participant receives in the 2005 calendar year a distribution of
all, or any portion, of his 409A Benefit, such distribution shall be deemed a
whole or partial (as the case may be) termination of such Participant’s 409A
Benefit in accordance with Q&A 20(a) of Notice 2005-1 promulgated by the U.S.
Treasury Department and the Internal Revenue Service.

 

(d)                                 Six-Month Delay.  Distribution of a
Participant’s 409A Benefit shall be made in accordance with the provisions of
Section 409A and, to the extent that such payments are issued in connection with
a Participant’s Separation from Service for any reason other than death, such
payments shall be delayed for six months and one day to the extent the
Administrator determines that such delay is necessary to avoid the imposition on
any Participant of additional taxes or interest under Section 409A.

 

(e)                                  Amendments and Modifications.  With respect
to a Participant’s 409A Benefit, the Vice President, Human Resources and any
successor thereof shall have the unilateral right to amend or modify the Plan,
any Participant elections under the Plan and the time and manner of any payment
of benefits under the Plan in accordance with Section 409A, in each case,
without the consent of any employee or Participant, to the extent that the Vice
President, Human Resources and any successor thereof deems such action to be
necessary or advisable to avoid the imposition on any Participant of an
additional tax or interest under Section 409A.  Any determinations of the Vice
President, Human Resources or the successor thereof pursuant to this
Section 6.4(e) shall be final, conclusive and binding on all parties.”

 

133

--------------------------------------------------------------------------------